[J-123-2016][M.O. – Baer, J.]
                     IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


KEVIN PITTMAN,                                  :   No. 56 MAP 2016
                                                :
                   Appellant                    :   Appeal from the Order of the
                                                :   Commonwealth Court dated 1/8/16 at
              v.                                :   No. 978 CD 2014 affirming the
                                                :   Pennsylvania Board of Probation and
                                                :   Parole Order dated 5/29/14 at No.
PENNSYLVANIA BOARD OF                           :   1435-S
PROBATION AND PAROLE,                           :
                                                :
                                                :   SUBMITTED: November 22, 2016
                   Appellee                     :




                                 CONCURRING OPINION


CHIEF JUSTICE SAYLOR                                      DECIDED: April 26, 2017


       I join the majority’s holding that the Board erred in its failure to exercise discretion

in addressing the matter of credit, as well as the associated reasoning.

       As to the requirement of a “contemporaneous statement” from the Board

explaining the reasons for its decision, Majority Opinion, slip op. at 13-14, I note that this

Court has concluded that parole revocation determinations are subject to the

Administrative Agency Law. See Goods v. PBPP, 590 Pa. 132, 142, 912 A.2d 226,

232-33 (2006).1 As relevant here, such enactment requires that “[a]ll adjudications of a

1
  I observe that the definition of “adjudication,” for purposes of the Administrative
Agency Law, does not apply, at least by its own terms, to parole-related orders. See 2
Pa.C.S. §101. While unfortunately Goods does not address this definition, the salutary
effect of the decision is to reconcile the treatment of decisions of the Board that
implicate a constitutionally guaranteed right of direct appellate review with the treatment
(continued…)
Commonwealth agency shall be in writing [and] shall contain findings and the reasons

for the adjudication . . ..” 2 Pa.C.S. §507. My only potential difference with the majority

opinion lies in the the extent to which the opinion may be read to diverge from this

statutory requirement concerning the timing and/or content of written explanations by

the Board.



       Justice Todd joins this concurring opinion.




(…continued)
generally afforded under the Administrative Agency Law, thus establishing the
procedural framework supporting meaningful judicial review.

Parenthetically, and as the majority explains, there are a wide range of the Board’s
decisions that do not implicate a constitutionally guaranteed appeal right. See Goods,
590 Pa. at 142, 912 A.2d at 232 (citing Rogers v. PBPP, 555 Pa. 285, 292-93, 724 A.2d
319, 322-23 (1999) (holding that routine parole denial decisions do not affect an existing
enjoyment of liberty and, thus, do not implicate a constitutionally guaranteed right of
appellate review)). Notably, the Court has not channeled such decisions into the
Administrative Agency Law. See id.


                            [J-123-2016][M.O. – Baer, J.] - 2